Atkinson, J.
1. The plaintiff in error, one of the'defendants in the petition for interpleader, having, without making any objection to the sufficiency of the petition for interpleader, answered the same, setting-up her right to possession of the property, and by way of cross-action seeking- to recover from the plaintiff, and the other party defendant ‘named in the petition for interpleader, the full value -of the property involved in the controversy, she can not prosecute her possessory-warrant proceeding. Therefore the court did not err in granting the interlocutory injunction.
2. So much of the order as permits the plaintiff in error to give bond and take possession of the property, and, on her failure to do so, allows the other party defendant in the petition for interpleader to give bond and take the property, and directs that until one of the parties gives bond the property shall remain in the possession of the sheriff, subject to the further order of the court, is not such an order as gives her a valid ground of complaint.

Judgment affirmed.


All the Justices eoneur, except Russell, G. J., dis-sen ling.

Porter & Mebane, for plaintiff in error.
Wright, Wriglvt & Covington, contra.